Citation Nr: 9929747	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran had active service from July 1966 to 
July 1968, and from September 1972 to August 1981.

The rating decision on appeal denied an evaluation in excess 
of 30 percent for the veteran's service-connected PTSD.  
During the pendency of this claim, the RO raised the 
veteran's evaluation to 50 percent disabling.  As this is not 
the highest evaluation available under the schedular 
criteria, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by social isolation and 
sleep disturbance, decreased energy, irritability, 
nightmares, and depression.

3.  The veteran is demonstrably unable to retain employment 
as a result of his PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The veteran's central argument is that his PTSD is more 
disabling than the current 50 percent evaluation 
contemplates.  By way of background, the veteran was awarded 
the Air Medal with a "V" device for his actions on April 
25, 1968.  At that time the veteran received a report that 
several soldiers were in need of immediate evacuation during 
combat with Viet Cong forces.  The veteran exposed himself to 
enemy fire while locating and retrieving casualties aboard 
his aircraft.  In addition, the veteran's service personnel 
records reflect numerous commendations as a result of his 
service as a medical and clinical specialist, including a 
temporary duty at the American Embassy in Tehran, Iran, in 
1979.  A February 1984 rating decision granted service 
connection for PTSD.

The veteran filed this current claim for an increased 
evaluation for his PTSD in August 1996.  VA treatment records 
dated in July 1996 noted a long history of psychiatric 
problems.  He denied suicidal or homicidal thoughts, and 
denied hallucinations.  PTSD was diagnosed along Axis I, as 
was a history of drug and alcohol abuse.  A Global Assessment 
of Functioning (GAF) score of 75 was provided.  

In September 1996, the RO afforded the veteran a VA 
examination.  The examiner referenced the veteran's history, 
and apparently reviewed the claims file.  The veteran 
informed the examiner that he was attending group therapy, 
and was using Prozac, which helped intermittently.  The 
veteran also reported that his PTSD symptoms had increased 
since his separation from his wife, and that he would have 
panic attacks, particularly at night, when he would awaken 
disoriented.  He indicated that he lived alone in an 
apartment, and ate his meals out alone.  The veteran also 
admitted suicidal thoughts and survivor guilt.

Objectively, the examiner stated that the veteran was neatly 
dressed, freely verbal, and had a normal rate and rhythm of 
speech.  Mood was described as depressed with a constrained, 
anxious, dejected and resigned affect.  A GAF score of 50 was 
provided.  Other VA outpatient treatment records dated in 
1995 and 1996 are substantially consistent with the above.  
In addition, these records reflect that the veteran was 
unemployed.

The veteran was provided another VA examination in September 
1997.  The veteran's in-service history was reviewed by the 
examiner.  The veteran also reported that he was unable to 
obtain employment after his first period of service, and that 
he later returned to service, serving as a medic worldwide.  
The veteran also informed the examiner that he was unemployed 
after his second period of service.  In addition, the veteran 
related that he used to cry quite often because of friends 
that died in Vietnam, but his crying had decreased since 
using Prozac.  He denied having friends, stating that all of 
them were dead.  Multiple hospitalizations were also 
reported.  (Parenthetically, the Board notes several 
hospitalizations prior to the time this current claim was 
received by the RO.)

Objectively, the veteran was described as casually dressed 
and adequately groomed.  Initially, he had poor eye contact, 
but this improved throughout the interview. He was also 
initially hostile and non-cooperative, but during the course 
of the examination he displayed sadness and tearfulness.  
There was no evidence of delusions, and mood was described as 
angry, sad and depressed.  Impulse control and judgment were 
described as good.  Intelligence was described as average to 
above average.  In summary, the examiner stated that the 
veteran's PTSD caused a great deal of psychological distress 
and significantly impaired the veteran's ability to obtain 
and maintain employment.  A GAF score of 45 was recorded.

The veteran was afforded a hearing before an RO hearing 
officer in March 1998.  The veteran related that he 
remembered his experiences in Vietnam daily.  He informed the 
hearing officer that he attended veterans' meetings at one 
time, but found that listening to war stories was not 
beneficial to him.  He also stated that with advancing age, 
social controls on his behavior were becoming more tenuous.  
The veteran testified that he worked for about six months at 
a gasoline station, and that he left because of his PTSD.  
Finally, the veteran related that at one time he attempted to 
obtain a college degree, but that his VA vocational 
rehabilitation training had been discontinued due to his 
inability to interact with other people.

In April 1998, the veteran received an evaluation from the 
Forest Park Medical Clinic in St. Louis in conjunction with a 
claim for Social Security Administration benefits.  At that 
time, a number of neurovegatative signs of depression were 
related, including sleep disturbance, decreased appetite, and 
significant weight loss.  The veteran was also anhedonic and 
socially isolated.  The psychologist who drafted that report 
noted that speech was within normal limits, and was also 
coherent, relevant and logical.  It was his opinion that the 
veteran would be able to withstand the stress and pressure 
associated with day-to-day work activity.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  Under Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), when a law changes during the 
pendency of a claim, the law most favorable to the veteran is 
to be applied.  Accordingly, the Board is generally required 
to review both the pre- and post- November 7, 1996 rating 
criteria to determine the proper evaluation for the veteran's 
disability due to PTSD.  However, for the reasons that 
follow, the Board finds that the veteran's PTSD warrants a 
100 percent evaluation under the old criteria.  Thus, a 
discussion concerning the application of the new criteria 
would be moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).  The veteran is currently evaluated as 50 
percent disabled as a result of his PTSD.  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  A 100 percent rating required total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
The veteran must have been demonstrably unable to obtain or 
retain employment.  Id.

In Johnson v. Brown, 7 Vet. App. 95, 99, (1994), the Court 
held that the evaluative factors listed as criteria for a 100 
percent rating under the previous Diagnostic Code 9411 
represent three independent criteria under the previous 
rating code.  The Court further instructed that should the 
Board determine that any one of the three independent 
criteria has been met, then a 100 percent rating should be 
assigned.

In light of the above, the Board finds that the veteran's 
PTSD symptomatology falls somewhere between the criteria 
required for a 70 percent evaluation and a 100 percent 
evaluation under the former criteria.  Towards this end, the 
presence of severe personal and industrial impairment has 
consistently been noted by VA examiners.  That veteran 
resides alone and has no current friends.  What is more, a 
psychologist noted several neurovegatative signs in April 
1998.  While an August 1996 and April 1998 GAF score of 75 
was rendered, most consistently through this claim the 
veteran's GAF score ranged from 45 to 50.  Such is 
representative of serious symptomatology or serious 
impairment in social, occupational or school functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association, 
1994.  While the veteran has not necessarily demonstrated 
fantasy or explosions of aggressive energy during this claim, 
he has related waking up at night in confusion and panic.  
Most compelling, the veteran has not been able to retain 
steady employment during the course of this claim, the brief 
stint as a gasoline station attendant notwithstanding.  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran is demonstrably 
unable to retain employment, and thus, under Johnson, supra, 
the criteria for a 100 percent evaluation under the previous 
schedular criteria have been met.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

Subject to the criteria governing payment of monetary 
benefits, a 100 percent evaluation for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

